Citation Nr: 0424791	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  98-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a postoperative 
right inguinal hernia. 

2.  Entitlement to service connection for a postoperative 
left inguinal hernia.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for chronic tension 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California.

As discussed more fully below, the issue of entitlement to 
service connection for chronic tension headaches is  REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for postoperative 
right and left inguinal hernias and chronic sinusitis; all 
reasonable development necessary for the disposition of the 
appeal of these claims has been completed.

2.  The medical evidence is in approximate equipoise as to 
whether the veteran's right inguinal hernia began during 
service; he underwent surgery for a right inguinal hernia 
approximately three months after service and the medical 
evidence shows that he currently has a 7 cm. postoperative 
right inguinal scar.  

3.  The medical evidence shows no left inguinal hernia or 
surgery for a left inguinal hernia repair during service or 
for many years thereafter, nor does it show a nexus between a 
post-service postoperative left inguinal hernia and any 
incident of or finding recorded during active service.

4.  The veteran was treated for recurrent sinusitis during 
service but the post-service evidence fails to show 
continuity of sinusitis symtomatology or a current diagnosis 
of sinusitis.


CONCLUSIONS OF LAW

1.  Service connection for a postoperative right inguinal 
hernia is warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).

2.  Service connection for a postoperative left inguinal 
hernia is not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).

3.  Service connection for claimed chronic sinusitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the August 1997 and December 2003 rating 
decisions, the December 1997 Statement of the Case (SOC), and 
the June 2002, December 2003, and January 2004 Supplemental 
Statement of the Case (SSOC) adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim.  The Board observes that the SOC and SSOC informed the 
veteran of the VCAA statute and implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the veteran appealed an August 1997 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in July and November 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  In Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 
(2004)), the U.S. Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, as 
noted above, the original RO decision that is the subject of 
this appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see VA O.G.C. 
Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
an April 2004 letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
considered the necessity of a VA medical examination and 
opinion to resolve the veteran's appeal.  In this regard, the 
Board determined that a medical opinion was unnecessary to 
resolve the issues of service connection for postoperative 
right inguinal hernia repair and postoperative left inguinal 
hernia because the evidence failed to reveal an established 
event, injury, or disease in service.  The Board also 
determined that a medical opinion was not required to decide 
entitlement to service connection for chronic sinusitis, 
because the record did not establish a current diagnosed 
sinusitis disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.


FACTUAL BACKGROUND

Service medical records show the veteran underwent a re-
enlistment physical examination in April 1967, May 1971 and 
May 1975, which indicated normal clinical evaluations of the 
head, sinuses, abdomen and viscera.  Treatment records show 
the veteran presented in November 1975 with complaints of 
stuffy sinuses.  He reported symptoms were the worst upon 
awakening.  At that time his ears and throat hurt.  The 
veteran complained of recurring sinus problems in February 
1977.  He reported the symptoms, described as chronic sinus 
congestion, rhinorrhea, frontal headaches, and sore throat, 
began five years earlier.  Following physical examination, 
the diagnoses were deviated nasal septum and recurrent 
sinusitis.  An ears, nose, and throat consultation was done, 
during which, sinus x-rays were interpreted to be within 
normal limits.  The assessment was septum C-shaped on the 
right, decreased airway bilaterally.  The plan was to admit 
the veteran in May 1977 for a septoplasty.  Notes do not 
confirm the procedure was performed.  X-rays of the sinuses 
in March 1977 were interpreted to show well-developed and 
well-aerated paranasal sinuses except for the left maxillary 
sinus, which showed evidence of chronic membranous disease.  
The veteran sought treatment for nasal congestion and 
rhinorrhea in October 1978.  On physical examination, there 
was left postnasal drainage and nasal congestion.  There was 
no tenderness over the sinuses.  The assessment was rhinitis 
possible allergy and septal deviation by history.  An ears, 
nose, and throat consultation that same month indicated a 
diagnostic impression of allergic rhinosinusitis.  

The service medical records also show that the veteran was 
seen in March 1979 for pain in his groin area of one year 
duration, which had significantly increased in severity, 
especially upon lifting.  Clinical evaluation was 
specifically reported as negative for a hernia and the 
assessment was recorded as "? inguinal ligament strain".

Post-service, C.S.R., M..D. reported in July 1989 that she 
had seen the veteran in March 1989 at the request of a law 
firm.  At that time pertinent complaints included hay fever, 
sinus disease, and migraine headaches.  The veteran gave a 
medical history of right inguinal hernia repair in 1979.  On 
physical examination Dr. R. made no pertinent findings 
regarding sinusitis, hernias, or headaches.

Treatment records from Travis Air Force Base show the veteran 
presented in November 1993 with complain of left groin pain 
for approximately two months.    The veteran reported that 
the pain increased on standing or lifting, and had increased 
to such severity over the last five days, that he could not 
stand secondary to pain.  The veteran gave a history of a 
right inguinal hernia repair 15 years earlier.  Physical 
examination revealed a palpable mass in the left inguinal 
region, which was reducible without difficulty.  The left 
groin area had a reddish coloration.  The veteran underwent a 
left inguinal hernia repair, which he tolerated well.  
Postoperative course was unremarkable.

The veteran underwent a compensation and pension physical 
examination (C&P examination) in June 1997.  He reported a 
medical history of bilateral inguinal hernia repair.  He 
stated he underwent the repair on the right three months 
after retiring from the military and the repair on the left 
in 1994.  He stated he had band-like headaches twice a month, 
which are relieved by oral analgesics.  He denied any 
antecedent nausea, vomiting, or visual changes and described 
his headaches as nonprostrating.  He reported his last 
headache was on the day of the examination.  The veteran 
noted some congestion in his nose and scant mucoid discharge, 
worse in the springtime.  He stated he has been treated with 
Benadryl with some relief, but did not indicate any history 
of treatment with antibiotics.

On examination the veteran's sinuses were nontender with good 
transillumination in the maxillary and frontal regions.  
Abdomen was soft and nontender with no palpable organomegaly.  
The veteran had two 7 cm (centimeters) scars, which were both 
hyperpigmented and depressed.  One scar was located on the 
right groin region and the other was located in the left 
groin region.  There was no recurrence of hernia with 
Valsalva.  The diagnostic impression was as follows:  status 
post bilateral herniorrhaphies;  tension headaches, 
nonprostrating; and seasonal allergic rhinitis.

T.C., M.D. wrote in October 1997 that she saw the veteran 
early that month, at which time, he presented her with VA's 
request for a copy of her treatment records.  She indicated 
the veteran's last visit was in mid January 1996 for a 
general checkup.  She stated the veteran has a history of 
seasonal allergic rhinitis and headaches dating back to when 
she first saw him in 1992.  Treatment was over-the-counter 
and prescription medications as necessary.

VA outpatient records dated from March1999 to December 2000 
reveal no pertinent treatment or complaints.

LAW and REGULATIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.   38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2003).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

ANALYSIS

Service Connection for Postoperative Right and Left Inguinal 
Hernia Repair 

The service medical records show that the veteran was seen in 
March 1979 for pain in his groin area of one year duration, 
which had significantly increased in severity, especially 
upon lifting.  Clinical evaluation was specifically reported 
as negative for a hernia and the assessment was recorded as 
"? inguinal ligament strain".  The service medical records, 
to include reports of entrance and reenlistment examinations, 
are negative for a diagnosis of an inguinal hernia.  However, 
it is apparent in reviewing the record that the veteran 
underwent surgical repair of a right inguinal hernia 
approximately three months after separation from 20 years of 
active duty.  While the clinical records relating to that 
hospitalization and surgery are not in the claims file, and 
the RO's attempt to obtain these records was unsuccessful, 
the Board notes that the veteran has consistently given a 
history of a 1979 right inguinal hernia repair, beginning in 
July 1989, years before he filed his current claim.  Given 
the in-service findings related to groin pain and a possible 
inguinal ligament strain one month before separation from 
service, and the right inguinal hernia repair approximately 
four months later, it is the Board's judgment that the 
evidence is at least in equipoise as to whether the veteran 
had surgery for a right inguinal hernia that began during 
service.  Since post-service VA medical evidence clearly 
shows that the veteran has a postoperative 7 cm. right 
inguinal surgical scar, service connection is warranted for 
the postoperative scar.

Turning next to the issue of service connection for a 
postoperative left inguinal hernia, the Board must also 
consider the service medical evidence of groin pain and the 
suspicion of an inguinal ligament strain.  It is pertinent to 
note that the examiner at that time did not specify whether 
the possible ligament strain was on the right or left side.  
However, unlike the surgery for the right inguinal hernia, 
which was performed within three months of service, the 
surgery for a left inguinal hernia was performed many years 
after the veteran's separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
evidence of continuity of left inguinal hernia symptoms after 
service and there is no competent opinion that links this 
hernia to service.  38 C.F.R. § 3.303.  Under these 
circumstances, the Board finds that the weight of the 
evidence is against the contended causal relationship.

As the preponderance of the evidence is against the claim for 
service connection for a postoperative left inguinal hernia, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection for Chronic Sinusitis 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In the instant case, the record indicates 
the veteran repeatedly sought treatment for nasal congestion 
and related symptoms.  At one point the diagnosis was 
recurrent sinusitis.  The last in-service diagnostic 
impression in October 1978 was allergic rhinosinusitis, 
provided during an ears, nose, throat consultation.  The 
veteran's own private physician, Dr. T.C., appears to concur 
with the change in diagnosis, as she reported in October 
1997, that the veteran had a history of seasonal rhinitis.  
The VA examiner also settled upon the diagnosis of seasonal 
allergic rhinitis, before Dr. C's statement was associated 
with the claims file.  During this appeal, service connection 
was granted for allergic rhinitis.  Nevertheless, there is 
medical evidence of in-service chronic sinusitis. 

The primary impediment to a grant of service connection for 
sinusitis is the absence of medical evidence of a current 
diagnosis.  Aside from the lack of evidence of continuity of 
symptoms attributable to sinusitis (38 C.F.R. § 3.303) after 
service, the recent medical evidence, including the repost of 
a 1997 VA examination and private clinical reports, fails to 
substantiate a current diagnosis of chronic sinusitis.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  As there is no medical evidence of a 
current diagnosis of chronic sinusitis, service connection 
for that disability is not warranted.  

As the preponderance of the evidence is against the claim for 
service connection for chronic sinusitis, the benefit of the 
doubt doctrine is not for application.  Gilbert, supra; 
Ortiz, supra.


ORDER

Service connection for a postoperative right inguinal hernia 
is granted. 

Service connection for a postoperative left inguinal hernia 
is denied.

Service connection for chronic sinusitis is denied.


REMAND

Service medical records reveal the veteran complained of 
frontal headaches in association with symptoms of sinus or 
nasal congestion, sore throat, earache, and rhinorrhea.  He 
reported in early 1977 that these symptoms had been recurring 
for five years.  Service medical records are negative for a 
diagnosis of a chronic headache disorder, such as migraine or 
tension headache.  Evidence indicates the veteran's headaches 
were by history associated with his congestion and other 
complaints until 1989, when he reported having migraine 
headaches.  Dr. C's records also indicate that she treated 
the veteran for headache complaints between 1992 and 1997.  
The VCAA requires VA to provide a claimant with an 
examination when the record reveals the following: (1) lay or 
medical evidence of a current diagnosed disability; (2) an 
established event, injury, or disease in service; and (3) an 
indication that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, 
the Board finds the a medical nexus opinion is warranted.

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of service 
connection for headaches  of the impact 
of the notification requirements on his 
claim.

2.  The veteran should be asked to 
identify any sources of pertinent 
medical treatment for headaches.  Any 
medical records other than those now on 
file pertaining to diagnosis or 
treatment of any tension headaches 
should be obtained and associated with 
the claims folder.  

3.  The veteran should then be afforded 
an examination by an appropriately 
qualified clinician to determine the 
nature, status and etiology of any 
current headache disorder, including 
chronic tension headaches, if present.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the clinician should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current 
headache disorder that may be present 
began during or is causally linked to any 
incident of service.

If the examiner cannot answer the above 
question without resort to speculation, 
he or she should so indicate.  The 
clinician should provide the rationale 
for the conclusions reached and cite the 
evidence relied on or rejected in forming 
any opinion.

The veteran is advised that failure to 
report for the scheduled examination(s) 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  The RO should then readjudicate the 
claim for service connection for 
headaches.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



